



Exhibit 10(c)


1st SOURCE CORPORATION
1982 EXECUTIVE INCENTIVE PLAN




1.    PURPOSE.    This Executive Incentive Plan (the “Plan”) is intended to
promote the interests of 1st Source Corporation, an Indiana corporation (“1st
Source” or the “Corporation”) and its shareholders by attracting and motivating
educated, self-disciplined and professional managers, and by providing an
incentive to induce continued future employment of certain key employees of the
Corporation and certain key employees of one or more Subsidiaries of the
Corporation. For the purposes of this Plan, the term “Subsidiary” shall mean a
corporation or corporations of which the Corporation owns, directly or
indirectly, a majority of the outstanding voting stock.
2.    ADOPTION AND ADMINISTRATION OF THE PLAN.    The Plan became effective as
of January 1, 1982. The Plan shall be administered by the Executive Compensation
and Human Resources Committee of the Board of Directors of the Corporation (the
“Committee”). The Committee shall interpret, implement, and administer the Plan
and, to the extent and the manner contemplated herein, it shall exercise the
discretion granted to it as to the determination of who shall participate in the
Plan, the terms and conditions under which key employees may participate or
continue participating in the Plan, the size and terms of awards to each
Participant (as defined below), and the time when such awards shall be granted
to each Participant. Any action taken by the Committee with respect to the
implementation, interpretation or administration of the Plan shall be final,
conclusive and binding on the Corporation and each Participant.
3.    STOCK SUBJECT TO THE PLAN.    The Committee may issue under this Plan not
more than 0.60% in any one calendar year of the common stock of the Corporation
outstanding at the beginning of such year. Such common stock is herein sometimes
referred to either as “book value shares” or as “market value shares.” The
distribution of shares pursuant to this Plan may be made either from authorized
and unissued shares or from Treasury shares, as determined by the Committee. All
shares issued in accordance with the Plan shall be fully paid and non-assessable
shares and free from preemptive rights.
4.    ELIGIBILITY.    The Committee shall designate from time to time, those key
employees who serve in management of the Corporation or any of its subsidiaries
as the Chief Executive Officer may recommend, and the Committee deems
appropriate. The key employees who shall be eligible to receive an award under
the Plan shall be selected because of their management responsibility and the
long-term impact their management has on the overall performance of the
Corporation or because of their inclusion in one of the Corporation’s sales and
service incentive plans. The Committee shall make its selections of management
participants from among the Chief Executive Officer and the candidates
recommended by the Chief Executive Officer and shall determine their partnership
percentage and salary level for purposes of the Plan. In making its decisions,
the Committee shall consider, among other items, the position and responsibility
of the Participant, the value of the future service to be performed, the
compensation of the Participant, the actual earnings performance of the
Corporation and the allocation proposed by the Chief Executive Officer.
Management shall forthwith advise each employee selected to participate in an
award by written notice. Each employee who shall be the subject of an award
shall be designated as a “Participant.” All awards under the Plan shall require
a satisfactory performance evaluation.
5.    ANNUAL AWARD.    The Committee shall establish the amount of the annual
award or awards to be granted to each Participant. These awards will be granted
for attainment of annual, calendar year, goals. Any annual awards made to
Participants under the Plan will be performance-based compensation to the
maximum extent possible subject to the attainment of pre-established objective
performance goals established by the Committee.
(a)
The Corporation may provide two annual awards up to a maximum amount as
determined by the Committee: (i) an amount payable in cash and earned
immediately, and (ii) an amount equal to a full or partial match of the cash
award in book value or market value shares of common stock. At the end of the
performance period the Committee shall determine (i) the amount of cash earned,
which shall be paid in a lump sum after the end of the performance period and
(ii) the type of shares (i.e. book value shares or market shares) and the number
of shares. These shares of stock are fixed at a maximum amount and will be
subject to a substantial risk of forfeiture over the succeeding five (5) years
based on the achievement of future performance metrics and the employee
remaining with the Corporation, as described in Section 8 as the “Forfeiture
Period”. The total value of cash and stock as of the end of each performance
period shall not exceed $1 million. The total annual awards paid in a single
calendar year to a single Participant made in cash and in shares shall not
exceed $3 million in the aggregate. The book value shares will be restricted as
described in paragraph 8 and 9 below.



Page 1 of 8

--------------------------------------------------------------------------------





(b)
Each Participant under the Plan (except for Participants under separate sales
and service incentive plans discussed in section (f) below) is assigned a
“partnership level” percentage as of the date of grant that is the starting
point for determining his or her annual cash award. Partnership levels are
stated as a percentage of the Participant’s salary range midpoint or base salary
as assigned by the Committee as of the date of grant for purposes of computing
the cash award. The “Base Bonus” for each Participant is equal to the
Participant’s assigned salary range midpoint or base salary multiplied by the
assigned partnership share percentage.

(c)
If the Committee determines it appropriate at the date of grant of an award, the
Base Bonus may be further adjusted up or down by the “Company Performance
Factor.” The Company Performance Factor is 2.5 times the percentage by which
actual net income for the year exceeded (or missed) budgeted net income or such
other net income target selected by the Committee at the beginning of the year
with a maximum upward adjustment of 25%. As long as such adjustments do not
result in the award failing to be qualified performance based compensation under
Section 162(m) of the Internal Revenue Code, the Committee is authorized to make
adjustments from reported net income in its discretion for purposes of
determining the Company Performance Factor to account for extraordinary impacts
positive or negative that were not in control of nor could be foreseen by the
Participants or that were caused by actions undertaken for the long-term benefit
of the shareholders and that are not considered “normal operating activities”
and the sources of such adjustments may include one or more of the following not
included in the budget or other net income target: (i) results of acquisition,
divestiture or restructuring activities; (ii) investment securities gains or
losses; (iii) tax planning activities; (iv) new regulatory costs; (v) tax law or
regulatory changes; (vi) changes in generally accepted accounting principles or
the Company’s interpretation or implementation of these; or (vii) significant
national and/or international events significantly affecting the Company’s
reported net income.

(d)
For each Participant, the Base Bonus opportunity after adjustment for the
Company Performance Factor is multiplied by 300% for each goal to calculate the
maximum award and then the maximum award may be adjusted down to a minimum of 0%
for each goal based upon the Participant’s performance against a set of
corporate, group, division, unit and individual Participant performance goals
established at the beginning of the fiscal year with such award levels generally
being targeted at 150% for staff employees and 200% for those line managers with
primary responsibility for revenues and/or credit.

(e)
After applying the Company Performance Factor in (c) above the Base Bonus
opportunity will be adjusted for each Participant as described in (d) above
based on one or more of the following criteria at the corporate, group,
division, unit or individual Participant level: (i) net income; (ii) return on
assets; (iii) exceed median return on assets results for selected peer group;
(iv) return on common equity; (v) revenues, net interest margin, pricing, and/or
fees; (vi) expense to revenue ratio and/or expenses; (vii) growth in average
assets, loans or core deposits; (viii) average 30-day delinquency ratio; (ix)
year-end nonperforming assets and/or monthly average nonperforming assets; (x)
net charge offs and other credit-related losses to average loans, leases,
repossessed assets and other real estate; (xi) net growth in primary
relationships or other strategic growth metrics; (xii) deposit mix or
noninterest-bearing deposit growth; (xiii) assets under management and/or
investment performance; and (xii) other performance goals.

(f)
The Corporation may also provide the annual awards described in (a) above to
Participants whose awards are calculated pursuant to other sales incentive
programs, investment management programs, operational risk management programs,
or other programs established by the Corporation and determined by the
Committee.

(g)
The stock portion of the awards shall be made in whole book value shares or
whole market value shares only. No fractional shares shall be awarded.

(h)
Except as otherwise determined by the Committee, if the Participant’s employment
ends prior to the payment of the cash portion of the annual award, the entire
annual award shall be forfeited, void and of no further force and effect.



Page 2 of 8

--------------------------------------------------------------------------------





6.    LONG-TERM AWARD.
(a)
The Corporation may also provide for a long-term award from time to time for
selected Participants as designated by the Committee. These awards will be
granted for attainment of longer-term goals, usually for three (3) years or
longer. Such awards will consist of two distinct parts: (i) an amount payable in
cash and earned immediately; and (ii) an amount in market value shares of common
stock. At the end of the performance period the Committee shall determine (i)
the amount of cash earned, which shall be paid in a lump sum after the end of
the performance period and (ii) the number of shares. These shares of stock are
fixed at a maximum amount and will be subject to a substantial risk of
forfeiture over the succeeding five (5) years based on the Participant remaining
with the Corporation and the Corporation continuing to have positive net income
calculated as of the end of each calendar year, as described in Section 8 as the
Forfeiture Period. The total value of cash and stock as of the end of each
performance period shall not exceed $1 million. Total long-term awards paid in a
single calendar year to a single Participant made in cash and in shares shall
not exceed $3 million in the aggregate.

(b)
The Committee assigns a set of weighted long-term goals at the start of each
long-term award period. For each goal Company performance is scored at 50% for
minimum, 100% for target and 200% for maximum.

(c)
The Committee also assigns each Participant a “partnership level” for long-term
award purposes as of the date of grant.

(d)
The long-term awards then are calculated based upon a pre-determined
mathematical formula that multiplies the Company’s weighted performance relative
to its long-term goals by the Participant’s partnership level and then by the
Participant’s average annual incentive award under the Plan over the long-term
award period.

(e)
Long-term cash awards made to Participants under the Plan will be
performance-based compensation subject to the attainment of pre-established
objective performance goals, based on one or more of the following criteria: (i)
return on assets; (ii) expense to revenue ratio; (iii) net interest margin; (iv)
net charge offs and other credit-related losses to average loans, leases,
repossessed assets and other real estate; (v) average and/or period-end
nonperforming assets; (vi) sales volume and/or pricing; (vii) fee income; (viii)
average and/or period-end loans, deposits, or other volumes outstanding; and
(ix) net new primary relationships.

(f)
The stock portion of the awards shall be made in whole market value shares only.
No fractional shares shall be awarded.

(g)
Except as otherwise determined by the Committee, if the Participant’s employment
ends prior to the payment of the cash portion of the long-term award, the entire
long-term award shall be forfeited, void and of no further force and effect.

7.    ACTION REQUIRED OF PARTICIPANTS.
(a)
Within 30 days from the date of such written notice of a Participant’s initial
award under the Plan, the Participant shall notify the Committee, in writing, of
acceptance of the award and the terms thereof, applicable to the initial award
and to all subsequent awards accepted under the Plan, which notice shall be
deemed delivered for all purposes under this Plan when personally delivered or
mailed to Chief Financial Officer, 1st Source Corporation, P.O. Box 1602, South
Bend, Indiana 46634 by postpaid certified United States mail. In addition,
commencing with awards made in 2017 for 2016 performance, each new or existing
Participant who has not already signed and delivered to the Corporation the
Corporation’s standard form of Confidentiality and Non-Solicitation Agreement
shall, before receipt of any initial or further awards under the Plan, be
required to do so as a condition for continued participation and receipt of
awards under the Plan.



Page 3 of 8

--------------------------------------------------------------------------------





(b)
The Corporation may require that, in allocating shares, the Participant agree
with, and represent to, the Corporation that Participant is acquiring such
shares for the purpose of investment and with no present intention to transfer,
sell or otherwise dispose of such shares except such transfer by a legal
representative as shall be required by will or the laws of any jurisdiction in
winding up the estate of any Participant. Such shares shall be transferable
thereafter only if the proposed transfer shall be permissible pursuant to this
Plan and if, in the opinion of counsel (who shall be satisfactory to
Corporation), such transfer shall at such time be in compliance with applicable
securities law.

8.    RESTRICTIONS.    By accepting the award of shares under this Plan,
Participant agrees and consents to the following additional restrictions:
(a)
All shares are subject to forfeiture and shall be retained by Corporation. A
notice of the shares awarded to a Participant shall be delivered by the
Corporation to a Participant on or after the date of issuance. Such Participant
thereupon shall be a shareholder with respect to all of the shares represented
by such certificate or certificates and shall have all rights of a shareholder
with respect to all such shares, including the right to vote such shares and
receive all dividends and other distributions, subject to termination upon the
occurrence of an Act of Forfeiture as set forth in the Plan. The certificates
for such shares shall be either imprinted or stamped with a legend to the effect
that the shares represented thereby may not be sold, exchanged, transferred,
pledged, hypothecated (except to issuer), assigned, conveyed, or otherwise
voluntarily or involuntarily disposed of except in accordance with this Plan
(any such disposition being automatically an Act of Forfeiture) by the holder
thereof until such time as the restrictions provided for herein lapse.

(b)
If new or additional or different shares or securities are distributed with
respect to shares of common stock of the Corporation as the result of a stock
split, stock dividend, combination of shares or other change involving 1st
Source securities, or exchange for other securities, or reclassification,
reorganization, merger, consolidation, recapitalization or otherwise, the
Participant shall, as the owner of book value or market value shares subject to
terms and restrictions hereunder, be entitled to such new or additional or
different shares of stock or securities subject to such terms, conditions and
restrictions as existed on the originally awarded shares.

(1)    In the case of such a stock split, stock dividend, combination or other
change involving 1st Source securities, exchange for other 1st Source
securities, reclassification, recapitalization, or other like event involving
the distribution of 1st Source securities, the certificate or certificates for,
or other evidences of, such new or additional or different book value or market
value shares or securities shall be appropriately imprinted with the legend
provided in paragraph 8(a) of this Plan and all provisions of this Plan relating
to restrictions to such new or additional or different book value or market
value shares or securities to the extent applicable to the shares with respect
to which they were distributed; provided, further, that if the Participant shall
receive rights, warrants or fractional interests in respect of any of such
shares, such rights or warrants and such fractional interests shall be received
by the Participant subject to all of the remaining restrictions herein set
forth. All such additional book value or market value shares, rights or other
securities shall be retained in safekeeping by the Corporation for the account
of the Participant.
(2)    In the case of such an exchange for securities of an issuer other than
1st Source, or such a reorganization, merger, consolidation, or other like event
involving the distribution of securities of an issuer other than 1st Source,
which will result in a change of control of 1st Source, (i) all awarded book
value shares shall be converted to market value shares, (ii) all awarded shares
subject to forfeiture under this Plan shall no longer be subject to forfeiture,
and (iii) all restrictions on shares of stock theretofore awarded hereunder
shall terminate (including the restrictions at paragraphs 7, 8 and 9 hereof and
except for those imposed by applicable securities laws). The foregoing sentence
shall be effective immediately prior to such distribution or exchange. The
Committee shall have full and sole discretion to determine whether a change in
control of 1st Source will occur for these purposes, but in the absence of a
contrary finding by the Committee, the acquisition by any person or group of
persons, other than 1st Source, of beneficial ownership of 50.01% or more of the
then outstanding shares (as determined pursuant to Treasury Reg. §
1.409A-3(i)(5)(vi)) of 1st Source common stock shall be deemed to be a change of
control.


Page 4 of 8

--------------------------------------------------------------------------------





(c)
The term “Restricted Period” with respect to any book value shares awarded to a
Participant under this Plan shall mean that period commencing with the date of
issuance of such shares and ending on the date at which all such shares have
been purchased from Participant by Corporation or exchanged by the Participant
for market value shares as provided herein.

(d)
The term “Forfeiture Period” with respect to any award of shares issued to a
Participant under this Plan shall mean a period commencing on the date of grant
of such shares to the Participant and ending over a five (5) year period
thereafter. The Forfeiture Period shall terminate at an equal and proportionate
rate for each year in which:

(1)    the Participant served continuously as an employee, for the full year,
however continuous employment shall not be required if it ended because the
Participant died, became totally disabled or retired at his/her normal
retirement age or thereafter while an employee, and during which,
(2)    for annual award shares only (whether book value or market value shares),
the Corporation achieved the requisite annual net income, ROA, ROE or other
performance goal or goals established in advance by the Committee in connection
with the applicable award; and
(3)    for long term award shares only, the Corporation achieved positive net
income at the end of the calendar year during the Forfeiture Period.
(e)
The “normal retirement age” means age 65 unless changed by the Committee,
provided, however, that the Committee may authorize a normal retirement at an
earlier age for a Participant if it determines that such action is in the best
interests of the Corporation or otherwise is warranted based upon hardship or
other special circumstances.

(f)
With respect to annual award shares only, for any year in which the
Corporation’s performance is equal to or has exceeded the requisite cumulative
goals established for the accumulated years subsequent to the date of the award,
all risk of forfeiture is removed for those shares which were not released in
that year or any prior year in which the Corporation failed to meet the required
annual or cumulative goals.

(g)
The Committee generally may not change or adjust upward the number of shares
determined as of the end of the applicable performance period, however, the
Committee may reduce the number of shares, down to zero, in such circumstances
as are set forth herein or otherwise determined by the Committee in its
discretion. In addition, there may be circumstances in which the annual net
income growth, EPS growth, ROA, ROE or other performance goal or goals
established by the Committee for annual award shares become unattainable or
otherwise unreasonable during the Forfeiture Period. In such situations, and
upon an explicit determination that (i) unfavorable market conditions or
external events have demonstrably rendered such performance goals unattainable,
unreasonable or adverse, and (ii) the Corporation’s relative financial
performance under the current conditions or since such event remains in the top
quartile of the Corporation’s peers with regard to ROA, nonperforming assets,
net charge-offs, or other performance indicators, the Committee may take such
other action as the Committee deems appropriate with respect to an award as long
as such action does not increase the award. Such other action includes, without
limitation, extending the forfeiture period or adjusting the performance goals
for the forfeiture period to fairly compensate the Participants for their
performance during the calendar years for which such annual awards were made.
Relative performance in the top quartile of peers in the face of unfavorable
market conditions or external events is an indicator that financial performance
goals were achieved in prior years without sacrificing the management of the
risks of unfavorable market conditions or external events. The Committee’s
authorization to make adjustments under these circumstances is intended to
recognize and encourage continuing good stewardship of the Corporation as
reflected by high quality financial performance and strong risk management for
the long-term benefit of its shareholders.

(h)
For all purposes of this Plan, an Act of Forfeiture shall be deemed to be any
one of the following:

(1)    The voluntary or involuntary termination of the employment of a
Participant during the Forfeiture Period, other than by death, disability or
normal retirement, or


Page 5 of 8

--------------------------------------------------------------------------------





(2)    The employment or engagement part or full time or in any consulting or
advisory capacity of a Participant by a competitor of the Corporation or any
Subsidiary at any time after termination of Participant’s employment due to
disability or normal retirement unless, upon written request from the
Participant, the Committee determines in its sole discretion that such
engagement does not increase strategic or other risks to the Corporation or any
Subsidiary, or
(3)    The attempted sale, exchange, transfer, pledge, hypothecation,
assignment, conveyance or other voluntary or involuntary disposition of any of
the unearned stock all of which is hereby expressly prohibited by this Plan, or
(4)    The election by the Participant to be taxed in the year of receipt of an
award of stock under Section 83(b) of the Internal Revenue Code of 1986 as
amended, or
(5)    Termination of the five (5) year Forfeiture Period for annual award
shares if the Corporation fails to achieve the requisite annual net income, ROA,
ROE or other performance goal or goals established in advance by the Committee
in connection with the applicable award with respect to any portion of the
unearned stock, if the Committee does not determine otherwise as discussed in
subparagraph 8(g) above, or
(6)    Termination of the five (5) year Forfeiture Period for long term award
shares only if the Corporation fails to achieve positive net income during each
year.
(i)
Upon the occurrence of an Act of Forfeiture relating to a Participant, the
right, title and interest of all remaining unearned stock of Corporation held by
such Participant shall be automatically forfeited and terminated for all
purposes.

(j)
The right, title and interest of any transferee of any shares acquired from a
Participant under this Plan by will or by laws of descent and distribution will
and shall be subject to all of the terms and conditions of the Plan, including
but without limitation, the restrictions on transfer and the provisions relating
to forfeiture.

(k)
The book value shares may only be sold to the Corporation under the terms of
this Plan except as provided in subparagraphs 8(b)(2) and 8(b)(3) above. 1st
Source may, in addition to any other purchases required by this Plan, upon
request of a Participant, purchase earned book value stock from the Participant
prior to death, disability, retirement, or other termination of employment. Any
such purchase is limited to 50% of the Participant’s shares of earned book value
stock which, at the time of purchase, have been earned book value stock for at
least seven years. Such a purchase is permitted only upon approval of the
Committee and only for the following reasons: (1) purchase of the Participant’s
principal residence or a second home, (2) payment of tuition or related
educational expenses for the Participant, the Participant’s spouse, or a
dependent and (3) financial hardship. The Committee will have sole discretion to
determine whether the enumerated criteria are being satisfied in any purchase.
Any transfer or purported transfer made by a Participant at any time, except at
the times and in the manner expressly authorized, shall be null and void and the
Corporation shall not be obligated to recognize nor to give effect to such
transfer on its books or records nor to recognize the person or persons to whom
such purported transfer has been made as the legal beneficial holder of such
shares.

(l)
The Committee may impose such other restrictions on any shares awarded to a
Participant pursuant to this Plan as it may deem advisable, including without
limitation, restrictions under the Securities Act of 1933, as amended, under the
requirements of any stock exchange upon which such shares or shares of the same
class are then listed, and under any blue-sky or securities laws applicable to
such shares.

9.    MANDATORY RESALE OF BOOK VALUE STOCK.
(a)
If the Participant is employed at the time of his death, total disability, or
normal retirement, Participant or his/her personal representative must sell
his/her earned book value stock back to the Corporation.

(1)    Twenty percent (20%) of the purchase price will be paid each year
thereafter, beginning on the first anniversary of the date of such death, total
disability, or retirement.


Page 6 of 8

--------------------------------------------------------------------------------





(2)    The purchase price for any year shall be the book value at the close of
the most recent year ended prior to the date of such death, total disability or
retirement.
(3)    The amount of the purchase price shall bear interest at 1st Source Bank’s
current one-year certificate of deposit rate commencing as of the date the book
value at the close of the applicable year is finally determined, adjusted
annually.
(4)    At the date of such retirement or total disability, Participant may elect
to delay the sale of all book value stock for a period of up to five (5) years
from the date of retirement or total disability under the sale terms above. The
purchase price for any delayed sale shall be the book value at the close of the
most recent year ended prior to the end of the delayed period.
(5)    The Corporation may elect to pay the purchase price through an exchange
of all book value stock for market value stock of equal value. Such election
must be made for all book value shares earned at time of such retirement or
disability in accordance with the requirements established by the Committee. The
Corporation may take into account the request of the Participant to be paid in
either cash or market value stock.
(6)    As any unearned book value stock at date of such retirement is earned
thereafter, it shall be sold to, or exchanged with, the Corporation consistent
with the Corporation’s election in the immediately preceding subparagraph, and
otherwise subject to the terms above.
(b)
Upon termination of employment by voluntary act of Participant or by act of
Corporation, except death or disability or normal retirement, all of such
Participant’s earned book value stock must be sold to Corporation.

(1)    The price to be paid by Corporation shall be the lower of (a) book value
at the close of the most recent year ended prior to the date of departure, or
(b) book value at the close of the year of departure. Book value shall be
determined by the Committee as described in paragraph 10 below.
(2)    Installments of ten percent (10%) of the purchase price of the shares
shall be paid to the Participant each year, without interest.
(c)
If the Committee in its sole discretion determines in any case that lump sum
payment instead of installment payment as required by paragraph 9(a) or (b)
would be desirable (whether for financial reasons, administrative ease, or
otherwise) due to the size of the required installment payments, the Committee
may order without consent of the Participant such lump sum payment be made in
lieu of payment in installments. Such a lump sum payment shall be in an amount
equal to the present value of the installment payments which would have
otherwise been paid discounted at the current long-term ”applicable federal
rate.”

10.    MISCELLANEOUS PROVISIONS.
(a)
Expense. All expenses and costs in connection with the administration of the
Plan shall be borne by the Corporation.

(b)
No Prior Rights of Offer. Nothing in the Plan shall be deemed to give any
officer or employee of the Corporation or his or its legal representatives or
assigns or any other person or entity claiming under or through any Participant
any contractual or other right to participate in the benefits of the Plan.

(c)
Indemnification of the Committee. In addition to such other rights or
indemnification as they may have, the members of the Committee shall be
indemnified by the Corporation against all costs and expenses reasonably
incurred by them or any of them in connection with any action, suit or
proceeding to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan or any award
granted thereof and against all amounts paid by them in settlement thereof
(provided such settlement is approved by legal counsel selected by the
Corporation) or paid by them in satisfaction of a judgment in any such action,
suit or proceedings, the person desiring indemnification shall give the
Corporation an opportunity, at its own expense, to handle and defend the same.



Page 7 of 8

--------------------------------------------------------------------------------





(d)
Liability of Corporation. The liability of the Corporation under this Plan or
any award of shares made hereunder is limited to the obligation set forth with
respect to such award, and nothing herein contained shall be construed to impose
any liability on the Corporation in favor of any Participant with respect to any
loss, cost or expense which a Participant may incur in connection with or
arising out of any transaction in connection therewith.

(e)
No Agreement to Employ. Nothing in the Plan shall be construed to constitute or
be evidence of an agreement or understanding expressed or implied on the part of
the Corporation or any Subsidiary to employ or retain any Participant to whom
any shares have been awarded for any specified period of time or times.

(f)
Book value. Book value under this Plan shall be determined in accordance with
generally accepted accounting principles, as published in the Corporation’s
Annual Report.

(g)
Market value. Market value under this Plan shall mean the closing price of a
share of common stock, as reported by NASDAQ, or by any other exchange upon
which the shares may be traded, for the day on which the value is to be
determined or if that day is not a stock trading day, then on the last preceding
trading day.

(h)
Overstated Financial Results or Other Metrics, Fraud, Malfeasance or Purposeful
Misstatement. In addition to any terms as the Committee may determine, all
awards under the Plan are subject to the Corporation’s Clawback Policy which
provides for potential forfeiture and/or recovery by the Corporation of (i)
excess awards received by any Participant upon a determination that the awards
were based upon financial results or other metrics that were misstated or
otherwise inaccurate, either for business units of the Corporation or the
Corporation as a whole, and (ii) all such awards received by any Participant
upon a determination that the Participant had responsibilities for the
accounting that led to the misstatement or inaccuracy, or committed fraud or
other malfeasance while employed by the Corporation.

(i)
Requirements of Internal Revenue Section Code 162(m). Notwithstanding any other
provision of the Plan, the Committee may impose such conditions on any award as
may be required to satisfy the requirements of Section 162(m) of the Internal
Revenue Code (or any successor or similar rule relating thereto) to the extent
desired by the Committee and whether awards are qualified performance based
compensation under Section 162(m) of the Internal Revenue Code shall be at the
sole discretion of the Committee.

(j)
Tax Withholding. The Corporation will have the right to withhold from the
payment of any Award the amount of any federal, state or local taxes which the
Corporation is required to withhold.

11.    AMENDMENT AND TERMINATION OF THE PLAN.    The Board of Directors, acting
through the Committee, may amend, suspend or terminate the Plan, any portion
thereof at any time, consistent with applicable law, regulation and listing
rules, but it may not adversely affect the rights of any participant with
respect to an award already earned. Notwithstanding the foregoing, any material
amendments (as defined under the NASDAQ Listing Rules) of the EIP Plan will
require shareholder approval.
12.    POWERS OF EXECUTIVE COMPENSATION AND HUMAN RESOURCES COMMITTEE.    The
Committee shall have the authority to make all interpretations of this plan in
its sole discretion. It shall make all administrative rules and other
determinations and shall rule upon all questions and requests with respect to
the Plan.




Page 8 of 8